      Case 2:19-cv-00878-DWL Document 18 Filed 04/30/19 Page 1 of 10



     BENDAU & BENDAU PLLC
 1   Clifford P. Bendau, II (AZ Bar No. 030204)
     Christopher J. Bendau (AZ Bar No. 032981)
 2   P.O. Box 97066
     Phoenix, Arizona 85060
 3   Telephone: (480) 382-5176
     Fax: (480) 304-3805
 4   Email: cliffordbendau@bendaulaw.com
            chris@bendaulaw.com
 5   Attorneys for Plaintiff
 6
 7                            UNITED STATES DISTRICT COURT
 8                                  DISTRICT OF ARIZONA
 9
      Brandon Knapp,
10                                                 No. 2:19-cv-00878-DWL
                           Plaintiff,
11
      v.                                           PLAINTIFF’S MOTION FOR ENTRY
12
      Invictus Protective Services LLC, an         OF DEFAULT JUDGMENT AGAINST
13    Arizona limited liability company; Ryan      DEFENDANTS
      Sudrick and Jane Doe Sudrick, a
14    married couple,
15                         Defendants
16
17
           Pursuant to the Federal Rules of Civil Procedure 55, Plaintiff Brandon Knapp
18
     respectfully requests that the Court enter judgment by default against Defendants Invictus
19
20   Protective Services, LLC, Ryan Sudrick, and Jane Doe Sudrick (now known to be Kristi
21   Sudrick) (collectively “Defendants”).
22
     I.    Procedural History.
23
           Plaintiff filed his First Amended Complaint seeking unpaid minimum and
24
25   overtime wages under the Fair Labor Standards Act (“FLSA”) and unpaid minimum
26   wages and unpaid wages under the Arizona Minimum Wage Act (“AMWA”) and the
27
28
                                                -1-
29
30
      Case 2:19-cv-00878-DWL Document 18 Filed 04/30/19 Page 2 of 10



     Arizona Wage Act (“AWA”) against Defendants on February 11, 2019. Doc. 7. All
 1
 2   Defendants were served on February 26, 2019. Docs. 13-15. Defendants’ Answers were
 3   due on March 19, 2019. Defendants have failed to plead or otherwise defend and are
 4
     now in default. The Clerk of the Court entered default against Defendants on March 22,
 5
     2019. Doc. 17. Plaintiff now seeks default judgment against Defendants. In support of
 6
 7   this request, Plaintiff relies upon the record in this case, his affidavit submitted (attached
 8   as “Exhibit A”), and the declaration of Plaintiff’s counsel, Clifford P. Bendau, II (“Mr.
 9
     Bendau”), (attached as “Exhibit B”).
10
     II.    Legal Standard
11
12          Federal Rule of Civil Procedure 55(a) provides that the clerk of the court must
13   enter a party’s default “[w]hen a party against whom a judgment for affirmative relief is
14
     sought has failed to plead or otherwise defend, and that failure is shown by affidavit or
15
     otherwise.” Fed. R. Civ. P. 55(a). Once a party has been defaulted, a court may enter a
16
17   default judgment. Fed. R. Civ. P. 55(b).

18          In determining whether to grant a default judgment, “[t]he general rule of law [is]
19
     that upon default the factual allegations of the complaint, except those relating to the
20
     amount of damages, will be taken as true.” Televideo Sys. Inc. v. Heidenthal, 826 F.2d
21
22   915, 917-918 (9th Cir. 1987).

23          While a plaintiff must prove damages when seeking a default judgment, this
24
     evidentiary burden is “relatively lenient.” Elektra Entrnm’t Group v. Bryant, No. 03-
25
     6381, 2004 WL 783123 at *2 (C.D. Cal. Feb. 13, 2004). In determining damages, the
26
27
28
                                                   -2-
29
30
      Case 2:19-cv-00878-DWL Document 18 Filed 04/30/19 Page 3 of 10



     Court can properly rely on declarations submitted by the Plaintiff. Fed. R. Civ. P
 1
 2   55(b)(2).
 3   III.   Argument
 4
            A.     Plaintiff has Met the Eitel Factors
 5
            The Ninth Circuit has articulated factors the Court should consider in deciding
 6
 7   whether to grant a monetary default judgment. Those are: (1) the possibility of prejudice
 8   to the Plaintiff, (2) the merits of the claims, (3) the sufficiency of the complaint, (4) the
 9
     amount of money at stake, if any, (5) the possibility of dispute concerning material facts,
10
     (6) whether default was due to excusable neglect, and (7) the policy favoring a decision
11
12   on the merits. Eitel v. McCool, 782 F.2d 1470, 1471-72 (9th Cir. 1986).
13                 1.      Possibility of Prejudice to the Plaintiff.
14
            The first Eitel factor considers whether Plaintiff will suffer prejudice if default
15
     judgment is not entered. Id. Prejudice exists where, absent entry of default judgment, the
16
17   plaintiff would lose the right to a judicial resolution of its claims and it would be without

18   other recourse of recovery. See generally Elektra Entm’t Group, Inc. v. Crawford, 226
19
     F.R.D. 388, 392 (C.D. Cal. 2005).
20
            By virtue of their default, Defendants have admitted the allegations of the
21
22   Complaint. Because Defendants are refusing to participate in this litigation, a default

23   judgment stands as Plaintiff’s only remaining act of recourse in this matter. This factor
24
     weighs heavily in favor of default judgment.
25
                   2.      The Merits of the Claim and the Sufficiency of the Complaint
26
27
28
                                                   -3-
29
30
      Case 2:19-cv-00878-DWL Document 18 Filed 04/30/19 Page 4 of 10



            The second and third Eitel factors “require that a plaintiff state a claim on which
 1
 2   the [plaintiff] may recover.” Pepsico, Inc. v. Cal. Sec. Cans, 238 F.Supp.2d 1172, 1175
 3   (C.D. Cal. 2002).
 4
            As stated above, after the Clerk enters default, the factual allegations of the
 5
     complaint are taken as true. Televideo Sys., 826 F.2d at 917-918.
 6
 7                 3.     The Amount of Money at Stake
 8          Under the fourth Eitel factor, “the court must consider the amount of money at
 9
     stake in relation to the seriousness of Defendant’s conduct.” Pepsico, 238 F.Supp.2d at
10
     1176. Plaintiff worked for Defendants for approximately four months at an hourly rate of
11
12   $12.50. Ex. A, at ¶¶ 6, 7. Plaintiff claims 28 hours in unpaid overtime, 60 hours of
13   unpaid wages from a final paycheck that Defendants did not pay him, and liquidated
14
     damages as discussed below. Ex. A, at ¶¶ 8-10.
15
            In Exhibit A, Plaintiff provides a damage calculation. Plaintiff worked a
16
17   minimum of 56 hours of overtime during his employment, but he was only paid overtime

18   for 28 of those hours. Ex. A, at ¶ 9. He was only paid his straight-time rate, as opposed
19
     to time-and-a-half, for the remaining 28 overtime hours. Id. In addition, Defendants did
20
     not pay any wage whatsoever to Plaintiff for the final two weeks of his employment,
21
22   which consisted of 60 hours–from December 1, 2018 through December 15, 2018. Ex.

23   A, at ¶ 10. The damage calculation shows that Plaintiff is owed $925 in unliquidated
24
     damages. As also discussed below, Defendants have been in contact with Plaintiff’s
25
     counsel, have had ample time to plead in response to the allegations in the operative
26
27   Complaint, and still have not pleaded.

28
                                                  -4-
29
30
      Case 2:19-cv-00878-DWL Document 18 Filed 04/30/19 Page 5 of 10



                   4.       The Possibility of Dispute Concerning Material Facts
 1
 2          There is no dispute concerning the material facts because the factual allegations of
 3   Plaintiff’s complaint are taken as true at this default stage. Marcelos v. Dominguez, No.
 4
     08-0056, 2009 WL 113383, at *4 (N.D Cal. Jan. 15, 2009). The fifth Eitel factor weighs
 5
     in favor of default.
 6
 7                 5.       Whether Default was Due to Excusable Neglect
 8          Under the sixth Eitel factor, the Court considers whether Defendants; default
 9
     resulted from excusable neglect. Eitel, at 1471-72. The Ninth Circuit has said “[a]
10
     defendant’s conduct is culpable if he has received actual or constructive notice of the
11
12   filing of the action and failed to answer.” Meadows v. Dominical Republic, 817 F.2d
13   517, 521 (9th Cir. 1987).
14
            Here, Defendants have actual notice of the filing of the action. Plaintiff served
15
     Defendant Ryan Sudrick personally for himself, for his spouse, and for the business for
16
17   which he is the statutory agent on February 26, 2019. Docs. 13-15. Because Defendants

18   had knowledge of the matter and because Defendants were served personally, Defendants
19
     have actual knowledge of the action and the default was not due to excusable neglect.
20
            Plaintiff’s counsel personally spoke with Defendant Ryan Sudrick on multiple
21
22   occasions regarding this case. The first occasion was on February 26, 2018, the date on

23   which Mr. Sudrick was served with this lawsuit. Docs. 13-15; Ex. B, at ¶ 2. Mr. Sudrick
24
     called Plaintiff’s counsel and left a voicemail with them. Ex. B, at ¶ 3. At 5:00 p.m. on
25
     that same date, Clifford Bendau, Plaintiff’s counsel, returned Mr. Sudrick’s call and
26
27   spoke with Mr. Sudrick regarding the lawsuit for one minute, seven seconds. Ex. B, at ¶

28
                                                 -5-
29
30
      Case 2:19-cv-00878-DWL Document 18 Filed 04/30/19 Page 6 of 10



     4. On March 20, 2019, Mr. Bendau again called Mr. Sudrick to warn him that the time
 1
 2   for him to respond to the lawsuit had expired, and that he would be filing an application
 3   for entry of default against Defendants unless Mr. Sudrick planned to file an answer or
 4
     otherwise respond. Ex. B, at ¶ 5. In response, Mr. Sudrick stated that he had already
 5
     submitted an answer to the operative complaint. Ex. B, at ¶ 6. Thereafter, on March 21,
 6
 7   2019, Plaintiff’s counsel filed the Application for Entry of Default (Doc. 16), and default
 8   was entered on March 22, 2019. Doc. 17.
 9
                   6.     The Policy Favoring a Decision on the Merits
10
            The final Eitel factor considers the preference for deciding cases on the merits.
11
12   However, “this factor, standing alone, cannot suffice to prevent entry of default judgment
13   for otherwise default judgment could never be entered.” Warner Bros. Entm’t Inc. v.
14
     Caridi, 346 F.Supp.2d 1068, 1073 (C.D. Cal. 2004). Courts have concluded that “this
15
     factor does not weigh very heavily.” Id.
16
17          As shown above, Mr. Sudrick and Defendants have been aware of the lawsuit

18   since being served on February 26, 2019. They have purposefully evaded responding to
19
     it. Defendants have had ample time to answer or otherwise respond. Rather than
20
     participate and seek a decision on the merits of the claim, Defendants have chosen to
21
22   ignore the lawsuit altogether. Defendants cannot plausibly argue that they must have a

23   decision on the merits after ignoring this lawsuit for months despite actual knowledge of
24
     the lawsuit and their obligations.
25
26
27
28
                                                 -6-
29
30
      Case 2:19-cv-00878-DWL Document 18 Filed 04/30/19 Page 7 of 10



           Therefore, Plaintiff has met all of the Eitel factors and the Court should enter
 1
 2   default judgment against Defendants Invictus Protective Services, LLC, Ryan Sudrick,
 3   and Kristi Sudrick.
 4
           B.     The Court Should Grant a Liquidated Damages Award
 5
           The FLSA provides that any employer who violates the overtime wage provision
 6
 7   is liable not only for the unpaid compensation but also “[a]n additional equal amount as
 8   liquidated damages.” Chao v. A-One Medical Service, Inc., 346 F.3d 908, 919-20 (ith
 9
     Cir. 2003) (quoting 29 U.S.C. § 216(b), ruled unconstitutional on other grounds by Alden
10
     v. Maine, 527 U.S. 706, 712 (1999)); see also Fontes v. Drywood Plus, Inc. No. CV-13-
11
12   1901-PHX-LOA (D. Ariz. Dec. 2, 2013). Double damages are the norm and single
13   damages are the exception. See Alvarez v. IBP, Inc., 339 F.3d 894, 910 (9th Cir. 2003).
14
     This means that Plaintiff’s federal overtime and minimum wage damages–$175 and
15
     $630, respectively–must be doubled to a total of $1,605.
16
17         In addition, the AMWA requires liquidated damages be awarded in “an amount

18   equal to twice the underpaid wages.” Arizona Revised Statutes (“A.R.S.”) § 23-364(G).
19
     This means that Plaintiff’s Arizona minimum wage damages of $630 must be trebled to a
20
     total of $1,890. Because this amount engulfs Plaintiff’s federal minimum wage damages,
21
22   $1,890 is the appropriate total minimum wage award.

23         In addition, the AWA requires all unpaid wages damages be trebled; specifically,
24
     “if an employer…fails to pay wages due any employee, the employee may recover in a
25
     civil action against an employer or former employer an amount that is treble the amount
26
27   of the unpaid wages.” A.R.S. § 23-355. This means that the $2.00 difference between

28
                                                 -7-
29
30
      Case 2:19-cv-00878-DWL Document 18 Filed 04/30/19 Page 8 of 10



     Plaintiff’s unpaid regular rate of pay and the minimum wage–a total of $120 for 60 hours
 1
 2   that Defendants did not compensate Plaintiff at all–must also be trebled, for a total of
 3   $360. This also means that Plaintiff’s undisputed unpaid federal overtime damages–
 4
     $175–must be trebled, for a total of $525.
 5
            Adding $1,890, $360, and $525, Plaintiff’s unpaid wage damages, properly
 6
 7   liquidated, total $2,775. Therefore, Plaintiff should be awarded total damages in the
 8   amount of $2,775, exclusive of attorneys’ fees and costs, which both the FLSA and
 9
     AMWA require. 29 U.S.C. § 216(b); see also A.R.S. § 23-364.
10
            C.     Plaintiff is Entitled to Recover Attorneys’ Fees and Costs
11
12          Plaintiff is entitled to his attorneys’ fees and costs pursuant to 20 U.S.C § 216(b)
13   (“The court in such action shall, in addition to any judgment awarded to the plaintiff or
14
     plaintiffs, allow a reasonable attorney’s fee to be paid by the defendant, and costs of the
15
     action.”). The award of attorney’s fees in such a proceeding is mandatory and is added to
16
17   the amount of unpaid wages and liquidated damages. See Orozco v. Borenstein, 2013

18   WL 655119, at *1 (D. Ariz. February 21, 2013) (“It is not only appropriate to award fees
19
     to a successful plaintiff, it is mandatory.”).
20
            “A typical formulation is that plaintiffs may be considered prevailing parties for
21
22   attorney’s fees purposes if they succeed on any significant issue in litigation which

23   achieves some of the benefit the parties sought in bringing suit.” Hensley v. Eckerhart,
24
     461 U.S. 424, 433 (1983). The District of Arizona has recognized that, where the filing
25
     of an action causes a defendant to pay unpaid wages to an FLSA plaintiff–even without a
26
27   judgment–, that plaintiff becomes the prevailing party and entitled to fees. Orozco v.

28
                                                      -8-
29
30
      Case 2:19-cv-00878-DWL Document 18 Filed 04/30/19 Page 9 of 10



     Borenstein, 2013 WL 4543836, at *2 (D. Ariz., August 18, 2013). If the Court enters
 1
 2   default judgment, Plaintiff will be the prevailing party for purposes of 29 U.S.C § 216(b)
 3   and entitled to her attorneys’ fees and costs. Pursuant to LRCiv 54.2, Plaintiff will file a
 4
     motion for attorneys’ fees following the award of a default judgment.
 5
     IV.    Conclusion
 6
 7          Based on the foregoing, Plaintiff requests that the Court enter judgment in favor of
 8   Plaintiff and against Defendants, individually and collectively, in the amount of $2,775.
 9
            Plaintiff further requests that the Court allow him to file a motion for attorneys’ fees
10
     and costs following the award of a default judgment.
11
12          Plaintiff further requests that these amounts be augmented further by post-judgment
13   interest pursuant to 28 U.S.C § 1961 and costs and attorneys’ fees incurred by Plaintiff in
14
     the collection of the amounts awarded herein.
15
            RESPECTFULLY SUBMITTED the 30th Day of April 2019.
16
17
18                                              BENDAU & BENDAU PLLC

19
                                                /s/    Clifford P. Bendau, II
20                                              Clifford P. Bendau, II
                                                Attorney for Plaintiff
21
22
23
24
25
26
27
28
                                                  -9-
29
30
     Case 2:19-cv-00878-DWL Document 18 Filed 04/30/19 Page 10 of 10



                                   CERTIFICATE OF SERVICE
 1
            I hereby certify that on the 30th Day of April, 2019, a copy of the foregoing was
 2
 3   transmitted electronically to the CM/ECF filing system for filing and transmittal along
 4   with copies transmitted to all counsel of record via the CM/ECF system. A copy of the
 5
     foregoing was also sent via First Class Mail to the following:
 6
            Invictus Protective Services LLC
 7
            4810 S. 40th St., #4
 8          Phoenix, AZ 85040
            Defendant
 9
            Ryan Sudrick
10
            4810 S. 40th St., #4
11          Phoenix, AZ 85040
            Defendant
12
            Kristi Sudrick
13
            4810 S. 40th St., #4
14          Phoenix, AZ 85040
            Defendant
15
16   /s/ Clifford P. Bendau, II
17
18
19
20
21
22
23
24
25
26
27
28
                                                -10-
29
30
